ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that SAMUEL KONIGSBERG of NORWOOD, who was admitted to the bar of this State in 1981, and who was thereafter temporarily suspended from the practice of law on August 20, 1990, and who remains suspended at this time, be suspended from practice on the basis of a guilty plea to a charge of violation of 18 U.S.C.A. § 1001 (making a false statement to an agency of the United States), respondent having backdated a contract for a client in order to obtain *264insurance proceeds, and that conduct being in violation of RPC 8.4(b) and (c);
And respondent not having benefitted personally from his misconduct and having cooperated with the federal authorities;
And the Disciplinary Review Board further recommending that the time already served on suspension be deemed sufficient discipline for respondent’s misconduct;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and SAMUEL KONIGSBERG is hereby suspended from the practice of law, the suspension being retroactive to August 20, 1990, and until the further Order of the Court; and it is further
ORDERED that respondent is eligible to apply for reinstatement to practice pursuant to Rule l:20-ll(h), effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.